

EXHIBIT 10.3


HANA BIOSCIENCES, INC.
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”), dated June 7, 2010, among
Hana Biosciences, Inc., a Delaware corporation (the “Company”), and the
purchasers signatory hereto (each, a “Purchaser”, and collectively, the
“Purchasers”), is entered into pursuant to that certain Investment Agreement,
dated June 7, 2010, by and between the Company and the Purchasers (the
“Investment Agreement”), providing for the Company’s issuance and sale of (a)
Series A-1 Convertible Preferred Stock (the “Series A-1 Preferred Shares”),
which will be, upon issuance, convertible into authorized but unissued shares
(“Series A-1 Conversion Shares”) of common stock, par value $0.001 per share, of
the Company (the “Common Stock”), and will have the terms set forth in the
Certificate of Designations for such Series A-1 Preferred Shares (the “Series
A-1 Certificate of Designation”) and (b) Series A-2 Convertible Preferred Stock
(the “Series A-2 Preferred Shares”, the Series A-1 Preferred Shares and the
Series A-2 Preferred Shares are collectively referred to herein as the
“Preferred Shares”), which Series A-2 Preferred Shares will be, upon issuance,
convertible into authorized but unissued shares (“Series A-2 Conversion Shares”
and together with the Series A-1 Conversion Shares, the “Conversion Shares”) of
Common Stock and will have the terms set forth in the Certificate of
Designations for such Series A-2 Preferred Shares (the “Series A-2 Certificate
of Designation”, and together with the Series A-1 Certificate of Designation,
each a “Certificate of Designation” and together the “Certificates of
Designation”).  Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in Section 8(p) herein.
 
1.            Shelf Registration.  So long as any Registrable Shares are
outstanding, the Company shall take the following actions:
 
(a)           The Company shall, as soon as practicable, file with the
Securities and Exchange Commission (the “Commission”), and, subject to Section
3(c) hereof, thereafter use its best efforts to cause to be declared effective
no later than June 7, 2011, in each case subject to Section 3(h), a registration
statement (the “Shelf Registration Statement”) on an appropriate form under the
Securities Act relating to the offer and sale of the maximum amount of
Registrable Shares by the Holders thereof from time to time in accordance with
the methods of distribution set forth in the Shelf Registration Statement and
Rule 415 under the Securities Act (hereinafter, the “Shelf Registration”).  If
any Registrable Securities are not covered by the Shelf Registration Statement
because they are not outstanding, the Company shall, as soon as practicable, to
the extent that at any time following the effective date of the Shelf
Registration Statement additional Registrable Shares are outstanding and
eligible to be covered by a registration statement on an appropriate form under
the Securities Act relating to the offer and sale of such Registrable
Securities, cause such a registration statement to be filed and declared
effective on terms reasonably consistent with the Shelf Registration Statement.
 
 
1

--------------------------------------------------------------------------------

 

(b)           The Company shall use its best efforts to keep the Shelf
Registration Statement continuously effective, and shall renew such Shelf
Registration Statement or file a new Shelf Registration Statement to the extent
required, in order to permit the prospectus included therein to be lawfully
delivered by the Holders of the Registrable Shares included therein, until the
date on which all Registrable Shares cease to be Registrable Shares (such period
being called the “Shelf Registration Period”). The Company shall be deemed not
to have used its best efforts to keep the Shelf Registration Statement effective
during the Shelf Registration Period if it voluntarily takes any action that
would result in Holders of Registrable Shares covered thereby not being able to
offer and sell such Registrable Shares during that period, unless such action is
required by applicable law or except as provided in Section 3(h).
 
(c)           Notwithstanding any other provisions of this Agreement to the
contrary, the Company shall cause (i) the Shelf Registration Statement (as of
the effective date of the Shelf Registration Statement), any amendment thereof
(as of the effective date thereof) or supplement thereto (as of its date), (A)
to comply in all material respects with the applicable requirements of the
Securities Act and the rules and regulations of the Commission and (B) not to
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading, and (ii) any related prospectus, preliminary prospectus
or Free Writing Prospectus and any amendment thereof or supplement thereto, as
of its date, (A) to comply in all material respects with the applicable
requirements of the Securities Act and the rules and regulations of the
Commission and (B) not to contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading; provided, however, that the Company shall have
no such obligations or liabilities with respect to any written information
pertaining to any Holder and furnished to the Company by or on behalf of such
Holder specifically for inclusion therein.
 
2.            Piggy Back Registration.
 
(a)           If the Company shall determine to register any of its equity
securities in a Qualified Piggy Back Registration, the Company shall: (x)
promptly give to each of the Holders a written notice thereof (which shall
include a list, if then known by the Company, of the jurisdictions in which the
Company intends to attempt to qualify such securities under the applicable blue
sky or other state securities laws); and (y) subject to the terms set forth in
Sections 2(b) and 2(c) hereof, include in such Registration (and any related
qualification under blue sky or other state securities laws), and in any
underwriting involved therein, any or all of the Registrable Shares held by any
such Holder as set forth in a written request or requests, made by such Holder
within fifteen (15) days after receipt of the written notice from the Company
described in clause (x) immediately above.
 
 
2

--------------------------------------------------------------------------------

 

(b)           If the Registration in respect of which the Company gives notice
pursuant to Section 2(a)(x) hereof is for a registered public offering involving
an underwriting, the Company shall so advise each of the Holders as a part of
the written notice given pursuant to said Section 2(a)(x).  To the extent such
Registration involving an underwriting is only of Common Stock, Holders shall
only be entitled to register any Registrable Securities in such Registration to
the extent such Registrable Securities are Common Stock.  If any Holder requests
inclusion in any Registration in accordance with the terms set forth in this
Section 2, the inclusion of the Registrable Shares of such Holder in such
Registration shall be conditioned upon such Holder’s acceptance of the further
applicable provisions of this Agreement, including the applicable provisions of
this Section 2.  The Holders whose shares of Registrable Shares are to be
included in any such Registration shall (together with the Company and the Other
Stockholders, if any, distributing their securities through such underwriting)
enter into an underwriting agreement in customary form with the representative
of the underwriter or underwriters selected for underwriting by the Company;
provided, however, that no Holder so registering their Registrable Shares shall
be required to make any representations or warranties, or provide any indemnity,
in connection with any such Registration other than representations and
warranties (or indemnities with respect thereto) as to (i) such Holder’s
ownership of its Registrable Shares to be transferred pursuant to such
underwriting agreement free and clear of all liens, claims and encumbrances,
(ii) such Holder’s power and authority to effect such transfer pursuant to such
underwriting agreement, (iii) such matters pertaining to compliance with
securities laws by such Holder as may be reasonably requested by the
representative of the underwriter or underwriters and (iv) such matters relating
to written information furnished to the Company by such Holder specifically for
use in the registration statement and prospectus (and any related documents) to
be used by the Company in connection with such Registration; provided further,
however, that the obligation of such Holder to indemnify any Person pursuant to
any such underwriting agreement shall be several, not joint and several, among
the stockholder selling securities in such Registration, and the liability of
each such Holder will be in proportion thereto; and provided further, however,
that such liability will be limited to the net amount (after giving effect to
underwriters discounts and commissions) received by such Holder from the sale of
its Registrable Shares pursuant to such Registration.
 
(c)           Notwithstanding any other provision of this Section 2 to the
contrary, if any Registration in respect of which any Holder is exercising its
rights under this Section 2 involves an underwritten public offering and the
representative of the underwriter or underwriters advises the Company that, in
its view, the number of shares of equity securities of the Company (including,
as applicable, Registrable Shares and Other Securities of the Company) that are
proposed to be included in such Registration exceeds the largest number of
shares that can be sold in such Registration without having an adverse effect on
the offering contemplated thereby (a “Piggy Back Marketing Limitation”),
including the price at which such shares can be sold, then the number of
Registrable shares and Other Securities to be included in such Registration
shall be reduced in accordance with the following priority:
 
(i)           If the Registration is being effected for the account of the
Company, (x) first, the Other Securities held by Other Stockholders shall be
excluded from such Registration to the extent so required by the Piggy Back
Marketing Limitation; (y) second, if, after the exclusion of all of the Other
Securities held by the Other Stockholders that were proposed to be included in
such Registration, further reductions are still required due to the Piggy Back
Marketing Limitation, the number of Registrable Shares included in such
Registration by each Holder shall be reduced on a pro rata basis (based on the
number of Registrable Shares that each such Holder proposed to include in such
Registration), to the extent so required by the Piggy Back Marketing Limitation;
and (z) third, if, after the exclusion of the Other Securities of the Other
Stockholders and the Registrable Securities of Holders in accordance with the
terms set forth in clauses (x) and (y) immediately above, further reductions are
still required, the number of shares of equity securities that the Company
proposed to sell in such Registration shall be reduced to the extent so required
by the Piggy Back Marketing Limitation; or
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)          If the Registration is being effected for the account of, and at
the request of, an Other Stockholder (the “Demanding Other Stockholder”), (x)
first, the Other Securities held by Other Stockholders (other than the Demanding
Other Stockholder) shall be excluded from such Registration to the extent so
required by the Piggy Back Marketing Limitation; (y) second, if, after the
exclusion of all of the Other Securities held by the Other Stockholders (other
than the Demanding Other Stockholder) that were proposed to be included in such
Registration, further reductions are still required due to the Piggy Back
Marketing Limitation, the number of Registrable Shares included in such
Registration by each Holder shall be reduced on a pro rata basis (based on the
number of Registrable Shares that each such Holder proposed to include in such
Registration), to the extent so required by the Piggy Back Marketing Limitation;
and (z) third if, after the exclusion of the Other Securities of the Other
Stockholders (other than the Demanding Other Stockholder) and the Registrable
Securities of Holders in accordance with the terms set forth in clauses (x) and
(y) immediately above, further reductions are still required, the number of
shares of Other Securities that the Demanding Other Stockholder proposed to sell
in such Registration shall be reduced to the extent so required by the Piggy
Back Marketing Limitation.
 
No Registrable Shares or Other Securities excluded from any Registration by
reason of the Piggy Back Marketing Limitation shall be included in such
Registration.  If any Registering Stockholder that has requested inclusion in a
Registration as provided in this Section 2 disapproves of the terms of the
underwriting, such Person may elect to withdraw therefrom by written notice to
the Company and the representative of the underwriter or underwriters.  The
securities so withdrawn shall also be withdrawn from the Registration.  If the
underwriter has not limited the number of Registrable Securities or Other
Securities to be underwritten, as applicable, the Company and officers and
directors of the Company may include its or their securities for its or their
own account in such Registration if the representative of the underwriter or
underwriters so agrees and if the number of Registrable Shares and Other
Securities which would otherwise have been included in such Registration will
not thereby be limited.
 
3.            Registration Procedures.  In connection with a Registration
Statement contemplated by Sections 1 or 2 the following provisions shall apply:
 
 
4

--------------------------------------------------------------------------------

 

(a)           At the time the Commission declares such Registration Statement
effective, (y) in the case of a Shelf Registration Statement, each Holder, and
(z) in the case of a Registration Statement other than a Shelf Registration
Statement, each Holder requesting inclusion of Registrable Shares in such
Registration Statement, shall be named as a selling security holder in such
Registration Statement and the related prospectus in such a manner as to permit
such Holder to deliver such prospectus to purchasers of Registrable Shares
included in the Registration Statement in accordance with applicable law,
subject to the terms and conditions hereof.  From and after the date a
Registration Statement is declared effective, the Company shall, as promptly as
practicable and in any event upon the later of (x) five (5) Business Days after
such date or (y) five (5) Business Days after the expiration of any Deferral
Period that is either in effect or put into effect within five (5) Business Days
of such date:
 
(i)           if required by applicable law, prepare and file with the
Commission a post-effective amendment to such Registration Statement or prepare
and, if required by applicable law, file a supplement to the related prospectus
or a supplement or amendment to any document incorporated therein by reference
or file with the Commission any other required document so that the Holder is
named as a selling security holder in such Registration Statement and the
related prospectus in such a manner as to permit such Holder to deliver such
prospectus to purchasers of such Holder’s Registrable Shares included in such
Registration Statement in accordance with applicable law and, if the Company
shall file a post-effective amendment to such Registration Statement, use its
best efforts to cause such post-effective amendment to be declared effective
under the Securities Act as promptly as is practicable, but in any event by the
date (the “Amendment Effectiveness Deadline Date”) that is thirty (30) days
after the date such post-effective amendment is required by this clause to be
filed;
 
(ii)           provide such Holder copies of any documents filed pursuant to
Section 3(a)(i); and
 
(iii)          notify such Holder as promptly as practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 3(a)(i);
 
provided, that if the request by such Holders is delivered during a Deferral
Period (as defined in Section 3(h)), the Company shall so inform the Holder
making such request and shall take the actions set forth in clauses (i), (ii)
and (iii) above upon expiration of the Deferral Period in accordance with this
Section 3(a) and Section 3(h) of this Agreement. Notwithstanding anything
contained herein to the contrary, the Amendment Effectiveness Deadline Date
shall be extended by up to five (5) Business Days from the expiration of a
Deferral Period if such Deferral Period shall be in effect on the Amendment
Effectiveness Deadline Date.
 
(b)           The Company shall notify the Holders of the Registrable Shares
included within the coverage of a Registration Statement (which notice may, at
the discretion of the Company (or as required pursuant to Section 3(h)), state
that it constitutes a Deferral Notice, in which event the provisions of Section
3(h) shall apply):
 
 
5

--------------------------------------------------------------------------------

 
 
(i)            when the Registration Statement or any amendment thereto has been
filed with the Commission and when such Registration Statement or any
post-effective amendment thereto has become effective;
 
(ii)           of any request by the Commission for amendments or supplements to
such Registration Statement or the prospectus included therein or for additional
information;
 
(iii)          of the issuance by the Commission of any stop order suspending
the effectiveness of such Shelf Registration Statement or the initiation of any
proceedings for that purpose and of any other action, event or failure to act
that would cause such Registration Statement not to remain effective;
 
(iv)          of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any
Registrable Shares for sale in any jurisdiction or the initiation of any
proceeding for such purpose; and
 
(v)           of the occurrence of any Material Event (as defined in Section
3(h)).
 
(c)           Notwithstanding the registration obligations set forth in Sections
1 and 2 hereof, in the event the Commission informs the Company that all of the
Registrable Shares cannot, as a result of the application of Rule 415, be
registered for resale on a single registration statement, the Company agrees to
promptly (i) inform each of the Holders thereof and use its reasonable best
efforts to file amendments to the applicable Registration Statement as required
by the Commission and/or (ii) withdraw such Registration Statement and file a
new registration statement (a “New Registration Statement”), in either case
covering the maximum number of Registrable Shares permitted to be registered by
the Commission on such Registration Statement.  In the event the Company amends
the initial Registration Statement or files a New Registration Statement, as the
case may be, under clauses (i) or (ii) above, the Company will use its
reasonable best efforts to file with the Commission, as promptly as allowed by
Commission or staff guidance provided to the Company or to registrants of
securities in general, one or more additional Registration Statements on such
form available to register for resale those Registrable Securities that were not
registered for resale on the Initial Registration Statement, as amended, or the
New Registration Statement (the “Remainder Registration Statements”).  For
purposes of clarity, in no event shall the Company be deemed to have breached
its obligations under this Agreement to the extent the Company is prohibited
from registering all Registrable Shares on one Registration Statement as a
result of the application by the Commission or its staff of Rule 415, provided
it otherwise complies with this Section 3(c) and the other provisions of this
Agreement.
 
(d)           The Company shall use its best efforts to obtain the withdrawal at
the earliest possible time of any stop order suspending the effectiveness of a
Registration Statement and the elimination of any other impediment to the
continued effectiveness of a Registration Statement.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)           The Company shall promptly furnish to each Holder of Registrable
Shares included within the coverage of a Registration Statement, without charge,
if the Holder so requests in writing, at least one conformed copy of such
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules and all exhibits thereto (including those, if
any, incorporated by reference).
 
(f)            The Company shall promptly deliver to each Holder of Registrable
Shares included within the coverage of a Registration Statement, without charge,
as many copies of the prospectus (including each preliminary prospectus)
included in such Registration Statement and any amendment thereof or supplement
thereto and any Free Writing Prospectus used in connection therewith as such
Holder may reasonably request.  The Company consents, subject to the provisions
of this Agreement and except during such periods that a Deferral Notice is
outstanding and has not been revoked, to the use of the prospectus and each
amendment or supplement thereto and any Free Writing Prospectus used in
connection therewith by each of the selling Holders in connection with the
offering and sale of the Registrable Shares covered by the prospectus, or any
amendment or supplement thereto, included in a Registration Statement.
 
(g)           The Company shall use its best efforts to (i) register or qualify,
or cooperate with the Holders of the Registrable Shares included in a
Registration Statement and their respective counsel in connection with the
registration or qualification of, the resale of the Registrable Shares under the
securities or “blue sky” laws of such states of the United States as any Holder
requests in writing and to do any and all other acts or things necessary or
advisable to enable the offer and sale in such jurisdictions of the Registrable
Shares covered by such Registration Statement; and (ii) cause such Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Company and to do any and all other actions and things as may be reasonable
necessary or advisable to enable such Holders to consummate the disposition of
the Registrable Shares owned by such Holder pursuant to such Registration
Statement; provided, however, in each case, that the Company shall not be
required to (i) qualify generally to do business in any jurisdiction where it is
not then so qualified or (ii) take any action that would subject it to general
service of process or to taxation in any jurisdiction to which it is not then so
subject.
 
(h)           The Company shall cooperate with the Holders of the Registrable
Shares to facilitate the timely preparation and delivery of certificates
representing the Registrable Shares to be delivered to a transferee pursuant to
a Registration Statement, which certificates shall be free of any restrictive
legends and in such denominations and registered in such names as the Holders
may request.
 
 
7

--------------------------------------------------------------------------------

 

(i)            Upon (i) the issuance by the Commission of a stop order
suspending the effectiveness of a Registration Statement or the initiation of
proceedings with respect to a Registration Statement under Section 8(d) or 8(e)
of the Securities Act, (ii) the occurrence of any event or the existence of any
fact (a “Material Event”) as a result of which (x) a Registration Statement
shall contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading or (y) any prospectus included in a Registration
Statement shall contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or (iii) the occurrence or existence of any pending
corporate development that, in the reasonable judgment of the Company, makes it
necessary to suspend the availability of a Registration Statement and the
related prospectus for a period of time:
 
(A)           in the case of clause (ii) above, subject to clause (B) below, as
promptly as practicable, the Company shall prepare and file, if necessary
pursuant to applicable law, a post-effective amendment to such Registration
Statement or a supplement to the related prospectus or any document incorporated
therein by reference or file any other required document that would be
incorporated by reference into such Registration Statement and related
prospectus so that (1) such Registration Statement does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and
(2) such prospectus does not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, as thereafter delivered to the purchasers of the
Registrable Shares being sold thereunder, and, in the case of a post-effective
amendment to such Registration Statement, subject to the next sentence, use its
best efforts to cause it to be declared effective as promptly as is practicable;
and
 
(B)           the Company shall give notice to the Holders with respect to such
Registration Statement, that the availability of such Registration Statement is
suspended (a “Deferral Notice”) and, upon receipt of any Deferral Notice, each
Holder agrees not to sell any Registrable Shares pursuant to such Registration
Statement until such Holder’s receipt of copies of the supplemented or amended
prospectus provided for in clause (A) above, or until it is advised in writing
by the Company that the prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such prospectus.
 
The Company will use its best efforts to ensure that the use of the prospectus
with respect to such Registration Statement may be resumed (x) in the case of
clause (i) above, as promptly as is practicable, (y) in the case of clause (ii)
above, as soon as, in the reasonable judgment of the Company, public disclosure
of such Material Event would not be prejudicial to or contrary to the interests
of the Company or, as soon as practicable thereafter and (z) in the case of
clause (iii) above, as soon as, in the reasonable judgment of the Company, such
suspension is no longer necessary; provided, that in no event shall (A) the
aggregate duration of any such suspension arising from an event described in
clause (iii) above exceed 60 days, (B) the aggregate duration of all such
suspensions arising from events described in clauses (ii) and (iii) above exceed
90 days in any 12-month period or (C) a suspension arising from an event
described in clauses (ii) and (iii) above be invoked more than twice in any
12-month period.  Any such period during which the availability of a
Registration Statement and any related prospectus is suspended is referred to as
the “Deferral Period.”
 
 
8

--------------------------------------------------------------------------------

 
 
(j)           The Company will comply with all rules and regulations of the
Commission to the extent and so long as they are applicable to a Registration
hereunder and will make generally available to its security holders (or
otherwise provide in accordance with Section 11(a) of the Securities Act) an
earnings statement (which need not be audited) satisfying the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder, no later than 45
days after the end of a 12-month period (or 90 days, if such period is a fiscal
year) beginning with the first month of the Company’s first fiscal quarter
commencing after the effective date of the Shelf Registration Statement, which
statement shall cover such 12-month period.
 
(k)           If requested in writing in connection with a disposition of
Registrable Shares pursuant to a Registration Statement, make reasonably
available for inspection during normal business hours by a representative for
the Holders of a majority of the number of the Registrable Shares to be included
in such Registration Statement, any broker-dealers, attorneys and accountants
retained by such Holders, and any attorneys or other agents retained by a
broker-dealer engaged by such Holders, all relevant financial and other records
and pertinent corporate documents and properties of the Company and its
subsidiaries, and cause the appropriate officers, directors and employees of the
Company and its subsidiaries to make reasonably available for inspection during
normal business hours on reasonable notice all relevant information reasonably
requested by such representative for the Holders, or any such broker-dealers,
attorneys or accountants in connection with such disposition, in each case as is
customary for similar “due diligence” examinations; provided, that such persons
shall first agree in writing with the Company that any information that is
reasonably and in good faith designated by the Company in writing as
confidential at the time of delivery of such information shall be kept
confidential by such persons and shall be used solely for the purposes of
exercising rights under this Agreement, unless (i) disclosure of such
information is required by court or administrative order or is necessary to
respond to inquiries of regulatory authorities, (ii) disclosure of such
information is required by law (including any disclosure requirements pursuant
to federal securities laws in connection with the filing of the Registration
Statement or the use of any prospectus or Free Writing Prospectus referred to in
this Agreement) or (iii) such information becomes generally available to the
public other than as a result of a disclosure or failure to safeguard by any
such person, and provided further that the foregoing inspection and information
gathering shall, to the greatest extent possible, be coordinated on behalf of
all the Holders and the other parties entitled thereto by one legal counsel
(“Holders Counsel”) designated by the Holders of a majority of the number of
Registrable Shares with respect to such Registration Statement.
 
 
9

--------------------------------------------------------------------------------

 

(l)           The Company shall (i) permit such Holders Counsel to review and
comment upon (A) a Registration Statement at least five (5) Business Days prior
to its filing with the Commission and (B) all Free Writing Prospectuses and all
amendments and supplements to all Registration Statements within a reasonable
number of days prior to their filing with the Commission, and (ii) not file any
Registration Statement or amendment thereof or supplement thereto or any Free
Writing Prospectus in a form to which such Holders Counsel reasonably
objects.  The Company shall furnish to such Holders Counsel, without charge, (x)
copies of any correspondence from the Commission or the staff of the Commission
to the Company or its representatives relating to any Registration Statement or
any document incorporated by reference therein, (y) promptly after the same is
prepared and filed with the Commission, one copy of any Registration Statement
and any amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by a Holder, and all
exhibits and (z) promptly upon the effectiveness of any Registration Statement,
one copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto. The Company shall reasonably cooperate with
such Holders Counsel in performing the Company’s obligations pursuant to this
Section 3.
 
(m)          In connection with underwritten offerings, the Company shall make
such representations and warranties to the Holders of Registrable Shares
included in a Registration Statement and to any underwriters in connection with
such disposition in form, substance and scope as are customarily made by issuers
to underwriters in primary underwritten offerings.  The Company will enter into
and perform customary agreements (including underwriting and indemnification and
contribution agreements in customary form with the managing underwriter or
underwriters, as applicable) and take such other commercially reasonable actions
as are required in order to expedite or facilitate each disposition of
Registrable Shares and shall provide all reasonable cooperation, including
causing appropriate officers to attend and participate in “road shows” and other
information meetings organized by the managing underwriter or underwriters, if
applicable.
 
(n)           If reasonably requested by a Holder, the Company shall as soon as
practicable (i) incorporate in a prospectus supplement or post-effective
amendment such information as such Holder reasonably requests to be included
therein relating to the sale and distribution of Registrable Shares, including,
without limitation, information with respect to the number of Registrable Shares
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Shares to be sold in such offering;
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement if reasonably requested by a Holder
holding any Registrable Shares.
 
(o)           The Company shall obtain opinions of counsel to the Company and
updates thereof (which counsel and opinions (in form, scope and substance) shall
be reasonably satisfactory to the managing underwriters, if any) addressed to
each selling Holder of Registrable Shares included in a Registration Statement
and the underwriters, if any, in customary form and covering such matters of the
kind customarily covered by opinion in transactions of the nature contemplated
by such Registration Statement.
 
 
10

--------------------------------------------------------------------------------

 
 
(p)           With respect to any Registration Statement involving an
underwritten offering, the Company shall obtain “comfort” letters and updates
thereof from the independent certified public accountants of the Company (and,
if necessary, any other independent certified public accountants of any
subsidiary of the Company or of any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in,
or incorporated by reference into, a Registration Statement), addressed to each
selling Holder of Registrable Shares included in a Registration Statement and
the underwriters, if any, in customary form and covering such matters of the
kind customarily covered by “comfort” letters in transactions of the nature
contemplated by such Registration Statement.
 
(q)           If any Holder is deemed to be, alleged to be or reasonably
believes it may be deemed or alleged to be, an underwriter or is required under
applicable securities laws to be described in a Registration Statement as an
underwriter, at the reasonable request of such Holder, the Company shall use its
best efforts to cause to be furnished to such Holder, on the date of the
effectiveness of such Registration Statement and thereafter from time to time on
such dates as such Holder may reasonably request (i) a letter, dated such date,
from the Company’s independent certified public accountants (and, if necessary,
any other independent certified public accountants of any subsidiary of the
Company or of any business acquired by the Company for which financial
statements and financial data are, or are required to be, included in, or
incorporated by reference into, the Shelf Registration Statement) in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the Holders, and
(ii) a legal opinion, dated as of such date, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the Holders.
 
(r)            Subject to the qualification of its Common Stock for listing on
an Approved Market, the Company shall use its reasonable best efforts to cause
the Conversion Shares to be approved for listing and listed, as applicable, on
such Approved Market promptly following the date hereof or the date on which the
Common Stock qualifies for listing on an Approved Market, whichever is later.
 
4.            Holder’s Obligations.  Each Holder agrees promptly to furnish to
the Company all information required to be disclosed under Item 507 of
Regulation S-K under the Securities Act and any other material information
regarding such Holder and the distribution of such Registrable Shares as the
Company may from time to time reasonably request.  Any sale of any Registrable
Shares by any Holder shall constitute a representation and warranty by such
Holder that the information relating to such Holder and its plan of distribution
is as set forth in the prospectus delivered by such Holder in connection with
such disposition, that such prospectus does not as of the time of such sale
contain any untrue statement of a material fact provided in writing by such
Holder and that such prospectus does not as of the time of such sale omit to
state any material fact relating to or provided in writing by such Holder
necessary to make the statements in such Prospectus, in the light of the
circumstances under which they were made, not misleading.
 
 
11

--------------------------------------------------------------------------------

 
 
5.            Registration Expenses.
 
(a)           In connection with a Registration Statement pursuant to Sections 1
and 2 hereof, all fees and expenses incident to the Company’s performance of and
compliance with this Agreement will be borne by the Company, regardless of
whether the applicable Registration Statement is ever filed or becomes
effective, including without limitation:
 
(i)            all registration and filing fees and expenses;
 
(ii)           all fees and expenses of compliance with federal securities and
state “blue sky” or securities laws;
 
(iii)          all expenses of printing (including without limitation printing
certificates and prospectuses), messenger and delivery services and telephone;
 
(iv)          all fees and disbursements of counsel for the Company;
 
(v)           all application and filing fees in connection with listing on a
national securities exchange or automated quotation system pursuant to the
requirements hereof; and
 
(vi)          all fees and disbursements of independent registered public
accountants of the Company (including without limitation the expenses of any
special audit and comfort letters required by or incident to such performance).
 
The Company will bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit and the fees and expenses
of any person, including special experts, retained by the Company.
 
(b)           In connection with a Registration Statement, the Company will
reimburse the Holders of Registrable Shares who are selling or reselling
Registrable Shares pursuant to the “Plan of Distribution” contained in such
Registration Statement up to a maximum of $25,000 for the reasonable fees and
disbursements of not more than one counsel, which shall be chosen by the Holders
of a majority in number of shares of the Registrable Shares for whose benefit
such Registration Statement is being prepared.
 
 
12

--------------------------------------------------------------------------------

 
 
6.            Indemnification.
 
(a)           The Company agrees to indemnify and hold harmless each Holder of
the Registrable Shares included within the coverage of a Registration Statement,
the directors, officers, employees, Affiliates and agents of each such Holder
and each Person who controls any such Holder within the meaning of the
Securities Act or the Exchange Act (collectively, the “Holder Indemnified
Parties”) from and against any losses, claims, damages or liabilities, joint or
several, or any actions in respect thereof (including, but not limited to, any
losses, claims, damages, liabilities or actions relating to purchases and sales
of the Registrable Shares) to which each Holder Indemnified Party may become
subject under the Securities Act, the Exchange Act or otherwise insofar as such
losses, claims, damages, liabilities or actions arise out of or are based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in such Registration Statement or in any amendment thereof, in each
case at the time such became effective under the Securities Act, or in any
Disclosure Package, prospectus or in any amendment thereof or supplement
thereto, or (ii) the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
(in the case of the Disclosure Package or any prospectus, in the light of the
circumstances under which they were made) not misleading, and shall reimburse,
as incurred, the Holder Indemnified Parties for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action in respect thereof; provided,
however, that the Company shall not be liable in any such case to the extent
that such loss, claim, damage or liability arises out of or is based upon any
untrue statement or omission made in such Registration Statement, the Disclosure
Package, any prospectus or in any amendment thereof or supplement thereto in
reliance upon and in conformity with written information pertaining to such
Holder and furnished to the Company by or on behalf of such Holder Indemnified
Party specifically for inclusion therein.  The Company shall also indemnify
underwriters (including, without limitation, any Holder Indemnified Party deemed
or alleged to be an underwriter or required under applicable securities laws to
be described in the applicable Registration Statement as an underwriter), their
officers and directors and each Person who controls such underwriters within the
meaning of the Securities Act or the Exchange Act to the same extent as provided
above with respect to the indemnification of the Holders of the Registrable
Shares.  Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of any Holder Indemnified Parties and shall
survive the transfer of the Registrable Shares by any Holder.
 
(b)           Each Holder of the Registrable Shares covered by a Registration
Statement severally and not jointly agrees to indemnify and hold harmless the
Company, each of its directors, each of its officers who signs such Registration
Statement and each Person, if any, who controls the Company within the meaning
of the Securities Act or the Exchange Act (a “Company Indemnified Party”) from
and against any losses, claims, damages or liabilities or any actions in respect
thereof, to which a Company Indemnified Party may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages, liabilities or actions arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in such
Registration Statement or in any amendment thereof, in each case at the time
such became effective under the Securities Act, or in any Disclosure Package,
prospectus or in any amendment thereof or supplement thereto, or (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Disclosure Package or any prospectus, in the light of the circumstances under
which they were made) not misleading, but in each case only to the extent that
the untrue statement or omission or alleged untrue statement or omission was
made in reliance upon and in conformity with written information pertaining to
such Holder and furnished to the Company by or on behalf of such Holder
specifically for inclusion therein; and, subject to the limitation set forth
immediately preceding this clause, shall reimburse, as incurred, the Company
Indemnified Parties for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any loss, claim, damage, liability
or action in respect thereof.  Notwithstanding any other provision of this
Section 6(b), no Holder shall be required to indemnify or hold harmless any
Company Indemnified Party in an amount in excess of the amount equal to the net
proceeds received by such Holder from the sale of the Registrable Shares
pursuant to such Registration Statement.
 
 
13

--------------------------------------------------------------------------------

 
 
(c)           Promptly after receipt by a Holder Indemnified Party or a Company
Indemnified Party (each, an “Indemnified Party”) of notice of the commencement
of any action or proceeding (including a governmental investigation), such
Indemnified Party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 6, notify the indemnifying party of the
commencement thereof; but the omission to so notify the indemnifying party will
not relieve the indemnifying party from liability under paragraph (a) or (b)
above unless and to the extent the indemnifying party has been materially
prejudiced by such failure.  In case any such action is brought against any
Indemnified Party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to assume the defense thereof
(by notice of such to the Indemnified Party), with counsel reasonably
satisfactory to such Indemnified Party (who shall not, except with the consent
of the Indemnified Party, be counsel to the indemnifying party), and after
notice from the indemnifying party to such Indemnified Party of its election to
so assume the defense thereof the indemnifying party will not be liable to such
Indemnified Party under this Section 6 for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
Indemnified Party in connection with the defense thereof; provided, however, if
such Indemnified Party shall have reasonably concluded that there may be actual
or potential conflicts of interests between the indemnifying party and the
Indemnified Party in such claim or litigation resulting therefrom or that there
are one or more defenses available to it that are in conflict with those
available to the indemnifying party, in each case the indemnifying party shall
not have the right to direct the defense of such action on behalf of the
Indemnified Party and the reasonable fees and expenses of such Indemnified
Party’s counsel shall be borne by the indemnifying party.  In no event shall the
indemnifying party be liable for the fees and expenses of more than one counsel
(together with appropriate local counsel) at any time for any Indemnified Party
in connection with any one action or separate but substantially similar or
related actions arising in the same jurisdiction out of the same general
allegations or circumstances.  No indemnifying party shall, without the prior
written consent of the Indemnified Party (not to be unreasonably withheld or
delayed), effect any settlement of any pending or threatened action in respect
of which any Indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Party unless such settlement (i)
includes an unconditional release of such Indemnified Party from all liability
on any claims that are the subject matter of such action and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any Indemnified Party.
 
 
14

--------------------------------------------------------------------------------

 

(d)           If the indemnification provided for in this Section 6 is
unavailable or insufficient to hold harmless an Indemnified Party under
subsections (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such Indemnified Party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to in
subsection (a) or (b) above in such proportion as is appropriate to reflect the
relative fault of the indemnifying party or parties on the one hand and the
Indemnified Party on the other in connection with the statements or omissions
that resulted in such losses, claims, damages or liabilities (or actions in
respect thereof) as well as any other relevant equitable considerations.  The
relative fault of the parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or the Holder or Holder Indemnified
Party, as the case may be, on the other, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The amount paid by an Indemnified Party as a result of
the losses, claims, damages or liabilities referred to in the first sentence of
this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any action or claim that is the subject of this subsection
(d).  The parties agree that it would not be just and equitable if contribution
were determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or any other method of allocation that does not take
account of the equitable considerations referred to above.  Notwithstanding any
other provision of this Section 6(d), no Holder shall be required to contribute
any amount in excess of the amount equal to the net proceeds received by such
Holder from the sale of the Registrable Shares pursuant to such Registration
Statement.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.
 
(e)           The agreements contained in this Section 6 shall survive the sale
of the Registrable Shares pursuant to a Registration Statement and shall remain
in full force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any Indemnified Party.
 
7.            Underwritten Registrations.
 
(a)           Request for Underwritten Offering.  From time to time, upon
written request by a Holder or Holders (the “Initiating Holders”), which request
shall specify the amount of the Initiating Holders’ Registrable Shares to be
sold (the “Requested Registrable Shares”), the Company shall use its best
efforts to cause the sale of such Requested Registrable Shares to be in the form
of a firm commitment underwritten public offering if the anticipated aggregate
offering price (calculated based upon the market price of the Registrable Shares
on the date of such written request) to the public equals or exceeds $10 million
(a “Requested Underwritten Offering”) (including causing to be produced and
filed any necessary prospectuses or prospectus supplements with respect to such
offering).  The managing underwriter or underwriters for a Requested
Underwritten Offering shall be an investment banking firm or firms of national
reputation selected by the Holders holding a majority of the Registrable Shares
to be included in such Requested Underwritten Offering (the “Approved
Underwriters”); provided, however, that the Approved Underwriters shall, in any
case, also be reasonably acceptable to the Company.  The number of Requested
Underwritten Offerings pursuant to this Agreement shall be limited to three (3).
 
 
15

--------------------------------------------------------------------------------

 
 
(b)           Participation in Requested Underwritten Offering.  The Company
shall (i) as promptly as practicable but in no event later than ten (10)
Business Days after the receipt of a request for a Requested Underwritten
Offering from any Initiating Holders, give written notice thereof to all of the
Holders (other than such Initiating Holders), which notice shall specify the
number of Requested Registrable Shares, the names and notice information of the
Initiating Holders and the intended disposition of such Registrable Shares
through an underwritten public offering and (ii) subject to Section 7(c),
include in the Requested Underwritten Offering all of the Registrable Shares
requested by such Holders for inclusion in such Requested Underwritten Offering
from whom the Company has received a written request for inclusion therein
within 20 days after the receipt by such Holders of such written notice referred
to in clause (i) above; provided, however, that to the extent such Requested
Underwritten Offering is only of Common Stock, Holders shall only be entitled to
include in such Requested Underwritten Offering Registrable Securities that are
Common Stock.  Each such request by such Holders shall specify the number of
Registrable Shares proposed to be included in the Requested Underwritten
Offering and such Holder shall send a copy of such written request to the
Company and the Initiating Holders.  The failure of any Holder to respond within
such 20 day period referred to in clause (ii) above shall be deemed to be a
waiver of such Holder’s rights under this Section 7 with respect to such
Requested Underwritten Offering.  Any Holder may waive its rights under this
Section 7 prior to the expiration of such 20-day period by giving written notice
to the Company, with a copy to the Initiating Holders.  Notwithstanding anything
to the contrary herein, no equity securities of the Company held by the Company
or any person other than a Holder may be included in such Requested Underwritten
Offering without the prior written consent of the Holders holding a majority of
the Registrable Shares to be included therein.
 
(c)           Limitation on Requested Underwritten Offering.  In connection with
any Requested Underwritten Offering, none of the Registrable Shares held by any
Holder (including the Initiating Holders) shall be included in such Requested
Underwritten Offering unless such Holder (i) agrees to sell such Holder’s
Registrable Shares on the basis reasonably provided in any underwriting
arrangements approved by the Holders holding a majority of the Registrable
Shares to be included in such Requested Underwritten Offering and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements, and then only in such aggregate amount as, in the
opinion of the Approved Underwriters, can be sold in such offering within a
price range acceptable to the Holders holding a majority of the Registrable
Shares to be included in such Requested Underwritten Offering.  If the Approved
Underwriters advise the Company in writing that the aggregate amount of such
Registrable Shares requested to be included in such offering exceeds the amount
which can be sold in such offering within such acceptable price range, then the
Approved Underwriters shall include in such Requested Underwritten Offering only
the aggregate amount of Registrable Shares that the Approved Underwriters
believe may be sold within such acceptable price range consisting of, first, the
Registrable Shares of the Holders (including the Initiating Holders)
participating in such Requested Underwritten Offering, as a group; second, any
equity securities offered by the Company for its own account; and third, any
other equity securities requested to be in such Requested Underwritten Offering,
as a group, pro rata within each group based on the amount of Registrable Shares
or equity securities, as applicable, owned by each such party.
 
 
16

--------------------------------------------------------------------------------

 
 
(d)           Company Lock-up Agreement.  With respect to any Requested
Underwritten Offering, the Company shall not effect any sale or transfer of any
Registrable Shares or any securities convertible into or exchangeable or
exercisable for such Registrable Shares during the period beginning on the date
it is provided written notice of the Requested Underwritten Offering and ending
on the date that is 90 days after the date of the final prospectus relating to
the Requested Underwritten Offering, except as part of such Requested
Underwritten Offering or pursuant to a Registration on Form S-4 or Form S-8 or
any successor forms thereto; provided, that in no event shall the Company be
prohibited from effecting any sale or transfer of Registrable Shares or any
securities convertible into or exchangeable or exercisable for Registrable
Shares pursuant to this Section 7(d) more than once in any 12-month
period.  Nothing in this Section 7(d) shall prohibit the Company from (i)
issuing employee stock options, shares of restricted stock or other rights to
purchase or acquire Common Stock pursuant to equity compensation plans; (ii)
issuing shares of Common Stock upon the exercise of options or warrants
outstanding as of the date of the notice of the Requested Underwritten Offering;
(iii) issuing shares of Common Stock or securities convertible or exchangeable
into shares of Common Stock as consideration for mergers, acquisitions, other
business combinations, or strategic alliances, occurring after the date of this
Agreement.
 
(e)           Additional Lock-up Agreements.  With respect to each Requested
Underwritten Offering, the Company shall use its best efforts to cause all of
its directors and officers who are not otherwise Holders to execute lock-up
agreements that cover the period beginning on the date such holder is provided
written notice of the Requested Underwritten Offering and ending on the date
that is 90 days after the date of the final prospectus relating to the Requested
Underwritten Offering.
 
8.            Miscellaneous.
 
(a)           Recapitalizations, Exchanges, Etc.  The provisions of this
Agreement shall apply to the full extent set forth herein with respect to
(i) the shares of Common Stock, (ii) any and all shares of voting Common Stock
of the Company into which the shares of Common Stock are converted, exchanged or
substituted in any recapitalization or other capital reorganization by the
Company and (iii) any and all equity securities of the Company or any successor
or assign of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in conversion of, in exchange for
or in substitution of, the shares of Common Stock and shall be appropriately
adjusted for any stock dividends, splits, reverse splits, combinations,
recapitalizations and the like occurring after the date hereof.  The Company
shall cause any successor or assign (whether by merger, consolidation, sale of
assets or otherwise) to assume this Agreement or enter into a new registration
rights agreement with the Holders on terms substantially the same as this
Agreement as a condition of any such transaction.
 
 
17

--------------------------------------------------------------------------------

 

(b)           No Inconsistent Agreements.  The Company will not on or after the
date of this Agreement enter into any agreement with respect to its securities
that is inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof.  The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Company’s securities under any
agreement in effect on the date hereof.
 
(c)           Interpretation. Article, Section and Annex  references are to this
Agreement, unless otherwise specified.  All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts and agreements as the same may be amended, supplemented and
otherwise modified from time to time, unless otherwise specified.  The word
“including” shall mean “including, without limitation.”
 
(d)           Amendments and Waivers.  The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, except by the written consent of the
Company and the Holders of a majority in number of then outstanding Registrable
Shares; provided, however, that, notwithstanding the foregoing, any amendment or
modification of or supplement to this Agreement which would materially and
adversely affect any Purchaser in a manner that is disproportionate to the other
Purchasers will be binding upon and enforceable against such Purchaser only with
its prior written consent. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders whose securities are being sold pursuant to
a Registration Statement and that does not directly or indirectly affect the
rights of other Holders may be given by Holders of at least a majority of the
Registrable Shares being sold by such Holders pursuant to such Registration
Statement; provided, that the provisions of this sentence may not be amended,
modified, or supplemented except in accordance with the provisions of the
immediately preceding sentence.  Each Holder of Registrable Shares outstanding
at the time of any such amendment, modification, supplement, waiver or consent
or thereafter shall be bound by any such amendment, modification, supplement,
waiver or consent effected pursuant to this Section 8(e), whether or not any
notice, writing or marking indicating such amendment, modification, supplement,
waiver or consent appears on the Registrable Shares.  Any amendment, supplement
or modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement, and any consent to any departure from the terms of
any provision of this Agreement shall be effective only in the specific instance
and for the specific purpose for which made or given.  No failure or delay on
the part of any party in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to a
party at law or in equity or otherwise.  A copy of each amendment, modification
or supplement to this Agreement shall be delivered by the Company to each
Holder.
 
(e)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing and shall be given by registered or
certified mail, return receipt requested, telecopy, air courier guaranteeing
overnight delivery or personal delivery to the following addresses:
 
 
18

--------------------------------------------------------------------------------

 
 
(i)            if to the Company, at its address as follows:
 
Hana Biosciences, Inc.
7000 Shoreline Court, Suite 370
South San Francisco, CA 94080
Attention:  Chief Executive Officer
Facsimile:  (650) 228-2754


with a copy to (which shall not constitute notice):


Fredrikson & Byron, P.A.
200 South Sixth Street, Suite 4000
Minneapolis, MN  55402
Attention: Christopher J. Melsha, Esq.
Facsimile:  (612) 492-7077
 
(ii)           if to a Holder, at the most current address shown for such Holder
in the records of the Company.
 
or to such other address as the Company or such Holder may designate in
writing.  Any notice so addressed shall be deemed to be given:  if delivered by
hand or facsimile, on the date of such delivery; if mailed by Fedex or courier,
on the first Business Day following the date of such mailing; and if mailed by
registered or certified mail, on the third Business Day after the date of such
mailing.
 
(f)            Successors and Assigns.  This Agreement shall be binding upon the
Company, each Holder and their respective successors and permitted assigns.
Except as expressly provided in this Agreement, this Agreement shall not be
construed so as to confer any right or benefit upon any person or entity other
than the parties and their respective successors and permitted assigns.  The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Holder.  Any Holder may assign its
rights under this Agreement to any Person to whom such Holder transfers
Registrable Shares representing more than 10% of outstanding Common Stock on a
Fully Diluted Basis at the time of transfer; provided, that no transferee shall
be entitled to have the Registrable Shares held by it included in a Registration
Statement unless such transferee agrees in writing to be bound by this Agreement
as if a party hereto.
 
(g)           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterpart, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
(h)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(i)            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without giving effect to
any contrary result otherwise required by conflict or choice of law rules.
 
(j)            Submission to Jurisdiction.  The parties to this Agreement (i)
irrevocably submit to the exclusive jurisdiction of any state or federal courts
located in Wilmington, Delaware in connection with any disputes arising out of
or relating to this Agreement and (ii) waive any claim of improper venue or any
claim that those courts are an inconvenient forum.  The parties to this
Agreement agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 8(e) or in such
other manner as may be permitted by applicable laws, shall be valid and
sufficient service thereof.
 
(k)           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by virtue of any applicable law,
or due to any public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transaction contemplated hereby are
fulfilled to the extent possible.
 
(l)            Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein, superseding all prior agreements
and understandings among the parties with respect to such subject matter.
 
(m)          Further Assurances. Each of the parties shall execute such
documents and perform such further acts as may be reasonably required or
desirable to carry out or to perform the provisions of this Agreement.
 
(n)           Securities Held by the Company.  Whenever the consent or approval
of Holders of a specified number of Registrable Shares is required hereunder,
shares of Registrable Shares held by the Company or its subsidiaries shall not
be counted in determining whether such consent or approval was given by the
Holders of such required percentage.
 
 
20

--------------------------------------------------------------------------------

 

(o)           Independent Nature of Obligations.  The obligations of each
Purchaser under this Agreement are several and not joint with the obligations of
any other Purchaser, and no Purchaser shall be responsible in any way for the
performance of the obligations of any other Purchaser under this Agreement.  The
failure or waiver of performance under this Agreement by any Purchaser shall not
excuse performance by any other Purchaser.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.
 
(p)           Definitions.  The following terms shall have the following
meanings:
 
“Affiliate” means, with respect to any specified person, an “affiliate,” as
defined in Rule 144(a)(1) of the Securities Act, of such person.
 
“Approved Market” shall mean the NASDAQ Global Select Market, the NASDAQ Global
Market, the NASDAQ Capital Market or the New York Stock Exchange.
 
“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which banks in the State of New York are required or authorized to close.
 
“Capital Stock” of any Person means any and all securities (including
equity-linked securities), interests (including partnership interests), rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any
Preference Stock.
 
“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary prospectus, (ii) each Free Writing Prospectus and (iii) all other
information, in each case, that is deemed, under Rule 159 promulgated under the
Securities Act, to have been conveyed to purchasers of securities at the time of
sale of such securities (including, without limitation, a contract of sale).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act.
 
“Fully Diluted Basis” means all outstanding shares of the Common Stock assuming
the exercise of all outstanding stock, warrants, rights, calls, options or other
securities exchangeable or exercisable for, or convertible into, shares of
Common Stock without regard to any restrictions or conditions with respect to
the exercisability thereof, including all Conversion Shares, provided that,
notwithstanding the foregoing, Fully Diluted Basis shall not include any
Conversion Shares that are subject to limitations on issuance as set forth in
the applicable certificate of designation therefor.
 
“Holder” means a holder of record of Registrable Shares.
 
“Other Holder” means Persons who, by virtue of agreements with the Company
(other than this Agreement), are entitled to include their securities in an
applicable Registration.
 
 
21

--------------------------------------------------------------------------------

 
 
“Other Securities” means securities held by Other Holders that, but virtue of
agreements with the Company (other than this Agreement), are entitled to be
included in an applicable Registration.
 
“Person” means any individual, corporation, general partnership, limited
partnership, limited liability partnership, joint venture, association,
joint-stock company, trust, limited liability company, unincorporated
organization, other entity or government or any agency or political subdivision
thereof.
 
“Preference Stock” means, as applied to the Capital Stock of any Person, Capital
Stock of any series, class or classes (however designated) which is preferred as
to the payment of dividends or distributions, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
Person, over shares of Capital Stock of any other series or class of such
Person.
 
“Qualified Piggy Back Registration” means a Registration by the Company of its
equity securities for its own account or for the account of Other Stockholders
that either (a) occurs at a time when any Registrable Securities are not
registered under a Shelf Registration Statement or (b) is a registered public
offering that involves an underwriting; provided that a Qualified Piggy Back
Registration shall not include (x) a Registration relating solely to employee
benefit plans of the Company, (y) a Registration relating solely to a Commission
Rule 145 transaction, or (z) a Registration on any registration form which does
not permit secondary sales or does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of Registrable Shares.
 
“Registration” means a registration effected by preparing and filing a
registration statement in compliance with the Securities Act (and any
post-effective amendments filed or required to be filed in connection therewith)
and the declaration or ordering of effectiveness of such registration statement.
 
“Registration Statement” means a Shelf Registration Statement or a registration
statement including Registrable Shares pursuant to a Registration contemplated
by Section 2 hereof.
 
“Registrable Shares” means each of (a) the Preferred Shares and the Conversion
Shares, (b) any security issued with respect to any of the securities set forth
in (a) upon any stock dividend, stock split or similar event or into which any
such security is converted or exchanged, and (c) any shares of Common Stock
purchased by any Purchaser after the date hereof (but excluding any shares of
Common Stock (other than Conversion Shares) acquired by the Deerfield Purchaser
(as defined in the Investment Agreement) or any transferee of the Deerfield
Purchaser (other than any member of the WP Purchaser Group (as defined in the
Investment Agreement)) after the Deerfield Termination Date (as defined in the
Investment Agreement), if any).  Registrable Shares shall continue to be
Registrable Securities (whether they continue to be held by a Purchaser or are
sold or transferred to other Persons) until (i) as to any Holder, if all of the
Registrable Shares then owned by such Holder could be sold in any ninety
(90)-day period pursuant to Rule 144 without Registration thereof and (ii) as to
any Holder, if all of the Registrable Shares held by such Holder have been sold
in a Registration pursuant to the Securities Act or an exemption therefrom.
 
 
22

--------------------------------------------------------------------------------

 
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
[Remainder of page intentionally left blank]

 
23

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Purchasers and the Company in accordance with its terms.
 

 
 Very truly yours,
         
HANA BIOSCIENCES, INC.
         
By:
  /s/ Steven R. Deitcher
     
Name: Steven R. Deitcher
     
Title: President & CEO
 

 
AGREED AND ACCEPTED AS OF THE DATE
FIRST SET FORTH ABOVE
 
PURCHASERS
 
WARBURG PINCUS PRIVATE EQUITY X, L.P.
By:  Warburg Pincus X L.P., its General Partner
      By:  Warburg Pincus X LLC, its General Partner
            By:  Warburg Pincus Partners LLC, its Sole Member
                  By:  Warburg Pincus & Co., its Managing Member


By:
/s/ Jonathan Leff
   
Name:  Jonathan Leff
   
Title:    Partner
 



WARBURG PINCUS X PARTNERS, L.P.
By:  Warburg Pincus X L.P., its General Partner
     By:  Warburg Pincus X LLC, its General Partner
            By:  Warburg Pincus Partners LLC, its Sole Member
                  By:  Warburg Pincus & Co., its Managing Member


By:
/s/ Jonathan Leff
   
Name:  Jonathan Leff
   
Title:    Partner
 

 
[Signature Page to Registration Rights Agreement]
 
 
 

--------------------------------------------------------------------------------

 

DEERFIELD PRIVATE DESIGN FUND, L.P.
By:  Deerfield Capital, L.P., its General Partner
By:  J.E. Flynn Capital, LLC, its General Partner


By:
/s/ James E. Flynn
   
Name:  James E. Flynn
   
Title:    President
 



DEERFIELD PRIVATE DESIGN INTERNATIONAL, L.P.
By:  Deerfield Capital, L.P., its General Partner
By:  J.E. Flynn Capital, LLC, its General Partner


By:
/s/ James E. Flynn
   
Name:  James E. Flynn
   
Title:    Director
 



DEERFIELD SPECIAL SITUATION FUND, L.P.
By:  Deerfield Capital, L.P., its General Partner
By:  J.E. Flynn Capital, LLC, its General Partner


By:
/s/ James E. Flynn
   
Name:  James E. Flynn
   
Title:    President
 



DEERFIELD SPECIAL SITUATIONS FUND
INTERNATIONAL LIMITED


By:
/s/ James E. Flynn
   
Name:  James E. Flynn
   
Title:    Director
 

 
Signature Page to Registration Rights Agreement
 
 
 

--------------------------------------------------------------------------------

 